Citation Nr: 0218569	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  98-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James A. Hughes, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied entitlement to service connection 
for PTSD.  The veteran perfected an appeal of that 
decision.

The veteran's appeal was previously before the Board in 
May 2001, at which time the Board denied entitlement to 
service connection for PTSD.  The veteran appealed the 
Board's May 2001 decision to the United States Court of 
Appeals for Veterans Claims (Court).  As the result of a 
Joint Motion for Remand, in a May 2002 order the Court 
vacated the Board's May 2001 decision and remanded the 
appeal to the Board for re-adjudication.


FINDINGS OF FACT

1.  The medical evidence establishes a clear diagnosis of 
PTSD.

2.  The occurrence of the veteran's in-service stressors 
is supported by credible, corroborative evidence.

3.  The medical evidence establishes a link between the 
diagnosis of PTSD and the corroborated stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as the result of his 
service in Vietnam from June 1966 to June 1967.

The Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the laws and regulation apply to 
the veteran's claim.  Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  The Board further finds that 
development of the issue on appeal has proceeded in 
accordance with the laws and regulation.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In an October 1996 notice the RO informed the veteran of 
the evidence needed to substantiate his claim by 
instructing him to provide detailed information regarding 
his claimed stressors, so that the RO could obtain 
verification of their occurrence.  In September 1997 the 
RO informed the veteran that in order for the RO to obtain 
verification of his claimed stressors, he needed to 
provide more detailed information.  The RO also informed 
him that verification of his claimed stressors might be 
available from the National Archives and Record Service, 
and that he was responsible for obtaining documents from 
that agency.  In a November 1997 letter to the veteran's 
United States Senator, a copy of which was provided to the 
veteran's representative, the RO informed the veteran that 
in order to support a grant of service connection the 
medical evidence had to establish a clear diagnosis of 
that disorder, and that his claimed in-service stressors 
had to be verified.  Adjudication of his claim was delayed 
because the RO was obtaining verification of the stressful 
events.

The RO provided the veteran a statement of the case in 
April 1998 and supplemental statements of the case in May 
1999 and June 2000.  In those documents the RO informed 
the veteran of the regulatory requirements for 
establishing service connection, and the rationale for 
determining that the evidence that had then been obtained 
did not show that those requirements were met.  Although 
the Board's May 2001 decision has no adjudicative 
authority because it was vacated by the Court, in that 
decision the Board informed the veteran of the evidence 
needed to substantiate his claim and the rationale for 
determining that the evidence then of record did not 
support the grant of service connection.

The RO notified the veteran that his case was being sent 
to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  
Following the Court's remand, in an August 2002 notice the 
Board informed the veteran of the opportunity to submit 
additional evidence in support of his claim.  The 
veteran's representative has reviewed the claims file, and 
provided additional evidence in response to the Board's 
notice.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the veteran of the evidence 
needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA 
will also make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's 
duty includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c).  

The RO has obtained the veteran's service medical and 
personnel records and the private treatment records he 
identified.  The RO also provided him a VA psychiatric 
examination in December 1996, and requested verification 
of his claimed stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
The veteran has also submitted statements from individuals 
who served in Vietnam in support of his claim.  He 
presented hearing testimony before the RO Hearing Officer 
in June 1999, and before the undersigned in December 2000.  

Although the veteran is receiving Social Security 
disability benefits, the evidence in the claims file 
indicates that those disability benefits were based on the 
residuals of a 1982 head injury, not the diagnosis of 
PTSD.  The relevancy of the records relied upon by the 
Social Security Administration in awarding disability 
benefits is not, therefore, shown.

The Board notes that the veteran's representative has 
requested that the claim be remanded to the RO to provide 
the veteran an additional VA psychiatric examination in 
order to obtain a medical opinion on whether the in-
service stressors are sufficient to support the diagnosis 
of PTSD.  The Board finds, however, that the medical 
evidence currently of record is sufficient to adjudicate 
the veteran's claim and that, in light of the disposition 
of the appeal, no further development is warranted.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have 
done so.  The veteran has not indicated the existence of 
any other evidence that is relevant to his appeal.  The 
Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that 
no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  
In accordance with the holding of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), if a regulation changes 
after the claim has been filed but prior to the conclusion 
of the appellate process, the provision that is more 
favorable to the veteran applies.  In addition, the Board 
is required to determine whether the original or revised 
version of the regulation is more favorable to the 
veteran.  VAOPGCPREC 3-00.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the current symptomatology and 
the claimed in-service stressor.  If the claimed in-
service stressor was related to combat, service department 
evidence that the veteran served in combat was to be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  The 
regulation made no reference to any criteria, in terms of 
the sufficiency of the symptomatology or stressor, to be 
applied in determining if the veteran had PTSD.  38 C.F.R. 
§ 3.304(f) (1996).

The Court has held that the diagnostic criteria for PTSD 
cannot be read in a manner that imposes requirements over 
and above those included in 38 C.F.R. § 3.304(f).  
Therefore, a "clear diagnosis" of PTSD by a mental health 
professional must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms 
of the adequacy of the symptomatology and the stressor.  
If the Board finds that the diagnosis does not comply with 
the applicable diagnostic criteria pertaining to the 
adequacy of the symptomatology or the severity of the 
stressor, remand of the case for clarification of the 
diagnosis or additional examination is required.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it 
into conformance with the Court's holding in Cohen.  
Direct Service Connection (Post Traumatic Stress 
Disorder), 64 Fed. Reg. 32,807 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f)).  The change in the regulation 
was effective March 7, 1997, the date of the Court's 
decision in Cohen.

According to the revised regulation, service connection 
for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  If the veteran did not serve in combat, the 
record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  38 
C.F.R. § 4.125(a).

When the veteran's claim was adjudicated in November 1997, 
the RO applied the original version of the regulation in 
denying service connection for PTSD.  Although the RO 
issued a supplemental statement of the case in June 2000, 
the RO again applied the original version of 38 C.F.R. § 
3.304(f) in confirming the denial of service connection.  
The RO has not considered the 1999 revision to the 
regulation, nor has the RO provided the revised regulation 
to the veteran.  Based on the disposition of the veteran's 
appeal, however, the Board finds that it can consider the 
original and revised version of the regulation without 
prejudice to him.  See Bernard v Brown, 4 Vet. App. 384 
(1993); see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The Board further finds that neither version of 
the regulation is more favorable to the veteran.  
VAOPGCPREC 3-00.

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a 
psychiatric disorder.  His service records show that he 
served in Vietnam from June 1966 to June 1967 as a harbor 
craft boatswain or water craft operator, the civilian 
equivalent of which is a deckhand.  He was assigned to the 
485th Transportation Detachment (RB) from June 1966 to 
January 1967 and to the 487th Transportation Detachment 
(RB) from January to June 1967. The 487th Transportation 
Detachment was attached to the 490th General Supply Company 
from January to June 1967.  He received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal.

The veteran initially claimed entitlement to compensation 
benefits for PTSD in August 1996.  At that time he 
reported having been with the 9th  Infantry Division at 
Dong Tam, having experienced sniper fire while on guard 
duty, and having had enemy leaflets dropped on him.

Treatment records from the University of Virginia Hospital 
show that in August 1996 the veteran reported having 
frequent flashbacks of being in Vietnam of increasing 
frequency and intensity over the previous several months.  
He stated that the flashbacks were of friends being killed 
and Vietnamese he had killed.  His primary physician then 
referred him for a psychiatric evaluation, which resulted 
in diagnoses of PTSD; to rule out a major depressive 
disorder; and to rule out an obsessive-compulsive 
disorder.  Although the examining psychiatrist did not 
expressly attribute the PTSD symptoms to in-service 
stressors, the experiences the veteran described to the 
psychiatrist included killing many people in Vietnam and 
having many life-threatening episodes while there.  He 
described his symptoms as all related to his experience in 
Vietnam.  The psychiatrist stated in a November 1996 
report that the veteran's symptoms met the diagnostic 
criteria for PTSD found in DSM-IV.  

The VA psychiatric examination in December 1996 also 
resulted in a diagnosis of PTSD, which the examiner 
attributed to the veteran's then uncorroborated report of 
being in combat in Vietnam.  As will be shown below, the 
veteran's reported in-service stressors have been 
verified.  The Board finds, therefore, that a clear 
diagnosis of PTSD has been established.

In multiple statements and hearing testimony the veteran 
has described his in-service stressors as including a 
fellow servicemember with whom he shared a foxhole being 
shot by a sniper while they were on guard duty at Dong Tam 
while his unit was supporting the 9th Infantry Division.  
He also reported seeing a lieutenant's head split open by 
a helicopter blade at Dong Tam, and experiencing mortar 
fire "day and night" while stationed at Dong Tam from 
January to June 1967 in support of the 9th  Infantry.  He 
reported that a "meeting place" he had attended in Qui 
Nhon was blown up by the Vietcong in December 1966, while 
he was assigned to a support group in Qui Nhon.  He 
described an incident when Vietnamese "cowboys" brought in 
dead Vietcong, which occurred in September or October 1966 
at Qui Nhon.

He stated that from January to June 1967 he participated 
in "clearing the shorelines" for troops going into the 
bush while supporting the 9th Infantry in Dong Tam.  He 
also saw helicopters bringing in wounded or dead soldiers 
while at Dong Tam, and the Vietcong dropped leaflets 
saying "You're next."  His stressors also included living 
next to an artillery battery and watching and listening to 
rounds going out day and night while at Dong Tam; 
transporting troops and supplies in support of the 9th 
Infantry Division; and being involved in combat 
activities.

The RO requested the USASCRUR to verify the stressors 
reported by the veteran.  USASCRUR responded that after 
extensive research of available U.S. Army combat unit 
records for the veteran's assigned units and their higher 
headquarters, they were unable to verify his listed 
stressors.  The agency provided copies of the Operational 
Reports--Lessons Learned submitted by the United States 
Army Support Command, Qui Nhon, and the 8th Transportation 
Group, which USASCRUR found to be the higher headquarters 
of the units to which the veteran was assigned from August 
1966 to July 1967.  The agency also provided a copy of the 
Annual Historical Summary submitted by the 490th General 
Supply Company, to which his unit, the 487th Transportation 
Detachment, was attached from January to June 1967.

The documents provided by USASCRUR did not provide any 
corroboration of the specific events described by the 
veteran, nor did the documents show that his unit was at 
any time assigned to Dong Tam in support of the 9th 
Infantry.  The USASCRUR provided the Combat Operation 
After Action Reports for various combat operations and the 
Operational Reports--Lessons Learned of the 9th Infantry 
from February to July 1967, which show that the 9th 
Infantry's base at Dong Tam was subjected to a mortar 
attack in March 1967 and twice in May-July 1967.  The 9th 
Infantry also participated in extensive combat operations 
throughout the province, including artillery fire and 
riverine warfare units.

In a January 1999 statement the veteran reported having 
served on a "mike" boat on the Mekong Delta rivers as a 
"river rat."  He stated that from January to June 1967 his 
unit was attached to the Army Headquarters, 1st Logistical 
Command.  He also stated that his duties consisted of 
transporting troops and supplies up the rivers and that at 
times they "practically burnt up the [50 and 60 
millimeter] guns on the boat while under fire."  

The veteran provided testimony at a hearing before the RO 
Decision Review Officer in June 1999.  He testified that 
while in Vietnam he was a boat operator assigned to a 
transportation company.  He stated that his duties 
included transporting troops up and down the rivers and 
canals, at which times they were exposed to sniper fire.  
He testified that his home base was subjected to mortar 
attacks, which were documented in the records.  

In a July 2000 statement the veteran reported 
participating in firefights everyday while serving as a 
"river rat" on the Mekong Delta which, he asserted, 
constituted combat.  He also asserted that not only was 
his boat alone on the river, but that his unit was 
temporarily attached to other outfits in which they 
experienced sniper attacks and general fighting.  In 
addition to the assignments shown in his service records, 
he claimed to have been temporarily attached to 
Headquarters, 1st Logistical Command, and assigned to Dong 
Tam to support the 9th Infantry Division from January to 
June 1967.  He also stated that as standard operating 
procedure the river boats transported troops and supplies 
up and down the rivers, and that it was standard knowledge 
that the boats received sniper fire, rocket and mortar 
attacks, and small arms fire.

Following remand of the veteran's appeal from the Court, 
the veteran's representative submitted documents obtained 
from the National Archives and Record Service pertaining 
to the veteran's Vietnam service.  Those records indicate 
that the unit to which the veteran was assigned from 
January to June 1967, the 487th Transportation Detachment, 
was a part of the 490th General Supply Company, which was 
under the control of the Vung Tau Sub-Area Command and the 
53rd General Supply Group from January to June 1967.  
During that time the Vung Tau Sub-Area Command and the 53rd 
General Supply Group operated a Logistical Support 
Activity at Dong Tam, in support of the 9th Infantry 
Division.  The 490th General Supply Company was assigned to 
the Logistical Support Activity at Dong Tam during that 
time, and provided direct support to combat units 
operating on the rivers of the Mekong Delta.  The boats of 
the 490th General Supply Company, presumably including the 
487th Transportation Detachment, carried supplies and 
troops in support of the combat operations of the 9th 
Infantry Division.

The Operational Report--Lessons Learned for the 9th 
Infantry Division shows that the base at Dong Tam was 
subjected to multiple mortar attacks and incursions from 
enemy forces while the veteran was stationed at the base.  
In addition, the boats of the 490th General Supply Company, 
including that of the veteran, provided transportation of 
troops and supplies for a number of combat missions in 
which encounters with enemy forces would be likely.  The 
Board notes that verification of the specific involvement 
of the veteran's unit is not required in order to support 
the grant of service connection for PTSD; it is sufficient 
to show that the unit to which he was assigned 
participated in the verified stressful events.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  The 
Board finds, therefore, that the veteran's assertions of 
having been subjected to mortar attacks, firing protective 
cover for troops being put ashore, and receiving sniper 
fire are corroborated.  Furthermore, the medical evidence 
indicates that the veteran's PTSD symptoms are due to the 
verified stressful events.  

In summary, the medical evidence establishes a clear 
diagnosis of PTSD, the veteran has presented credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and the medical evidence establishes a 
link between the current symptomatology and the claimed 
in-service stressor.  The Board has determined, therefore, 
that the evidence supports the grant of service connection 
for PTSD.


ORDER

Service connection for PTSD is granted.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

